DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
O;
The third plurality of truss baffles/baffles (of claims 12, 13, 15, 21, and 23);
The second middle layer (of claims 14, 15, 22, and 23);
The air inlet/outlet being disposed on at least one of the inflatable pad top or bottom layers (of claims 2, 17, and 25)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is not clear which Drawings and which specification applicant is leaving considered for Examination. Notably, applicant’s first preliminary amendment appears to amend the specification filed December 31st, 2019 that introduces the reference characters of FIGS. 1 and 2 (the baffles and the pad respectively). At a later date (June 23rd, 2020), applicant appears to request the entry of the enclosed specification as the originally filed specification from US Patent Application 15/878989, from which the present application is a divisional. Notably a divisional does not diverge from the subject matter originally recited in the parent application. It is unclear if applicant is entering the original parent application as a replacement of the Specification filed December 31st, 2019. If the current application is to be replaced by the parent application (15/878989), this leaves all references characters wholly departed from the specification, with reference characters in the specification unsupported by the drawings, and drawings not supported by the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed December 31st, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification submitted Dece8-15 and appear to diverge from the parent application to which applicant’s instant application is a divisional of.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "the plurality of truss support baffles are constructed of die-cut low stretch fabric" (claim 26) is absent from the specification.
The disclosure is objected to because of the following informalities:
It is not clear which specification applicant is leaving considered for Examination. Notably, applicant’s first preliminary amendment appears to amend the specification filed December 31st, 2019 that introduces the reference characters of FIGS. 1 and 2 (the baffles and the pad respectively). At a later date (June 23rd, 2020), applicant appears to request the entry of the enclosed specification as the originally filed specification from US Patent Application 15/878989, from which the present application is a divisional. Notably a divisional does not diverge from the subject matter originally recited in the st, 2019. If the current application is to be replaced by the parent application (15/878989), this leaves all references characters and a considerable number of antecedent basis for the claims wholly departed from the specification, with reference characters in the specification unsupported by the drawings, and drawings not supported by the specification.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  (and all dependents thereof) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As a precursor to all matters hereafter, it is important to recognize applicant’s application lays claim to a divisional application based upon the parent application 15/878989 and the provisional application thereof (62/449818). The disclosure of a continuation application must be the same as the The disclosure of a divisional application must be the same as the disclosure of the prior-filed application, or include at least that portion of the disclosure of the prior-filed application that is germane to the invention claimed in the divisional application (See MPEP § 201.06). The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application. A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. (MPEP 211.05(B) is relevant)
With regards to claims 2, 17, and 25, the limitation “an air inlet/outlet valve disposed on at least one of the inflatable pad top or bottom layers” is recited. There is inadequate possession to show, disclose or otherwise demonstrate applicant had possession of the claimed invention on the date applicant is seeking to claim as filed (pertinent to parent application 15/878989 and provisional thereof). Notably, applicant’s original disclosure (parent application, FIG. 65) lacks the air inlet/outlet that is along the side of the pad in FIG. 2 in applicant’s instant application. Due to the nature of a divisional application, it is considered applicant does not possess adequate possession of the claimed feature in claims 2, 17, and 25 (and dependents thereof). The subject matter is considered to constitute new matter.
With regards to claims 6-7, 14-15, 17, 22-23, and 25, the limitation “a plurality of openings” is recited in various measure (consisting of: including such openings (claims 6, 14, and 22), and such openings permitting the predetermined points and predetermined regions of the first and second plurality of truss baffles to be welded respectively through the middle layer or the first and second middle layer (claims 7, 15, and 17, 23, and 25)). There is a lack of possession to the claimed limitation in weldable regions on the sheets in the original disclosure for which the divisional is dependent wholly upon (See: Drawings filed January 24th, 2018: Double layer Tensor/Vector Construction), not that there is any opening through the middle layers, nor that the predetermined points and predetermined regions of the first and second (and third) plurality of truss baffles are welded through such openings respectively in the middle layer (and the first and second middle layer). Due to the nature of a divisional application, it is considered applicant does not possess adequate possession of the claimed feature in claims 8 and 16. The subject matter is considered to constitute new matter.
With regards to claims 8 and 16, the limitation “at least one middle layer is not heat weldable” is recited. There is a lack of possession to the claimed limitation in applicant’s originally filed parent application to which the instant application is a divisional application. Notably, the limitation is an exclusionary or negative proviso. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. (2173.05(i) is relevant). Due to the nature of a divisional application, it is considered applicant does not possess adequate possession of the claimed feature in claims 8 and 16. The subject matter is considered to constitute new matter.
With regards to claim 11, the limitation “wherein the bottom layer is coated with polyurethane on at least predetermined regions of an inner surface” is recited. There is a lack of sufficient showing of possession of the claimed invention. Particularly applicant only appears to disclose in the original disclosure for which the divisional is dependent wholly upon (See: Drawings filed January 24th, 2018: Double layer Tensor/Vector Construction) seems to state that both sides are coated in polyurethane. 
With regards to claims 12, 14-16, and 21-23, two middle layers or otherwise a first and second middle layer (and features thereof such as openings and a third plurality of truss baffles) are recited. Wherein the first middle layer is attached to the bottom layer, and the second middle layer is attached to the first middle layer and the top layer. There is a lack of sufficient showing of possession of the claimed invention. Particularly, applicant only appears to disclose in the original disclosure for which the divisional is dependent wholly upon (See: Drawings filed January 24th, 2018: Double layer Tensor/Vector Construction) that the invention consists of three layers (the term ‘consists’ being recognized as narrow and not as broadly as ‘comprises’) and demonstrates them in FIG. 64 of the accompanying drawings. It is not immediately clear if such layers are all middle layers or simply a top layer, a single illustrated middle layer, and a bottom layer (as applicant’s joint specification filed December 31st, 2019 seems to state with reference characters 20/26/22 respectively. However, there is no disclosure of two middle layers wherein there is provided a first, second, and third plurality of truss baffles between the bottom and first middle layer, first middle layer and second middle layer, and second middle layer and top layer respectively. Due to the nature of a divisional application, it is considered applicant does not possess adequate possession of the claimed feature in claims 12, 14-16, and 21-23 (and dependents thereof). The subject matter is considered to constitute new matter.
With regard to claim 13, the limitation “truss baffles are made of a heat or ultrasonic weldable material” is recited. There is a lack of sufficient showing of possession of the claimed invention. Particularly, in neither applicant’s parent application, nor provisional application thereof does the specification or annotated drawings disclose that the baffles are made of ultrasonic weldable material. Due to the nature of a divisional application, it is considered applicant does not possess adequate 
Due to the considerable amount of new matter that seems to be present in the claims, alongside what appears to be new matter in the drawings filed December 31st, 2019, and the confusing entry of the specification filed June 23rd, 2020, Search and Examination is precluded on claims 6-8, 11-26 due to matters raised above that leaves the claims considerably lacking showings of possession at the time the application (the priority parent application to which the instant application is a divisional of), and compounding new matter issues that originate in the dependent claims and proceed therefrom. In other words, the initial new matter issue of ‘an air inlet/outlet valve…” can be construed as cancelled to proceed reasonably with examination. Further cancelled subject matter construed (of the listing provided above) is considered to invoke an unreasonable or unreliable search that would depend upon applicant’s future amendments or responses beyond a single construing. Such compounding construing would complicate search and examination of the claimed and construed invention. Therefore, claims 2-5 and 9-10 are being examined. With regard to claims 2-5, and 9-10, the subject matter of the air inlet/outlet valve being disposed on at least one of the inflatable pad top or bottom layers is construed to be cancelled from claim 2 (and dependents thereof) to avail examination thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Griffith et al. (U.S. Pat. No. 5270092); hereafter "Griffith".
Regarding claim 2, Griffith discloses (FIGS. 1, 4A-6; Modified FIG. 4A) an inflatable sleeping pad comprising: an inflatable pad (Col. 4, lines 46-54: “flexible (and inflatable)” having a top layer (Modified FIG. 4A) and a bottom layer (Modified FIG. 4A), said top and bottom layers disposed parallel to one another (As illustrated in FIG. 4A) and having a length and a width (As illustrated in FIG. 4A); at least one middle layer (Modified FIG. 4A) constructed of a first material (as illustrated in FIG. 4A) having a length and a width (as illustrated in FIG. 4A) and disposed parallel to said top and bottom layers (As illustrated in FIGS. 4A and 4B), and wherein said at least one middle layer is supported between the top layer and the bottom layer (As illustrated in FIGS. 4A-4E); a plurality of support baffles (Modified FIG. 4A), a first plurality of support baffles (Modified FIG. 4A) disposed between the at least one middle layer and the top layer (as illustrated in FIG. 4A), and a second plurality of support baffles (Modified FIG. 4A) disposed between the at least one middle layer and the bottom layer (as illustrated in FIG. 4A); and an air inlet/outlet valve (1; FIGS. 1 and 6). The limitation “an inflatable sleeping pad” is construed as intended use in the preamble and does not possess patentable weight.
Regarding claim 3, Griffith discloses (FIGS. 4A) the inflatable sleeping pad according to claim 2, wherein the first and second plurality of support baffles are truss support baffles (as illustrated in FIG. 4A), attached at predetermined locations between the top layer, the middle layer, and the bottom layer (as illustrated in FIG. 4A)
Regarding claim 4, Griffith discloses (FIGS. 4A) the inflatable sleeping pad according to claim 3, wherein said first and second plurality of truss support baffles are made of a heat weldable material (Col. 8, lines 11-18: “material must be sealable…for example by heat… welding”) and are spot welded at predetermined locations between the top layer, the middle layer, and the bottom layer (As illustrated in FIG. 4A). It is considered that spot-welding is a product-by-process limitation. A patent is invalid if a 
Regarding claim 5, Griffith discloses (FIGS. 4A) the inflatable sleeping pad according to claim 4, wherein said top and bottom layers each include an interior facing surface (as illustrated in FIGS. 4A-4B, and wherein each of said interior facing surfaces of said top and bottom layers include at least a plurality of heat weldable regions (as illustrated in FIG. 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Brensinger (U.S. Pub. No. 20130340164).
Regarding claim 9, Griffith discloses the inflatable sleeping pad according to claim 2, wherein the at least one middle layer is constructed of a material.
However, while Griffith discloses that one middle layer of one embodiment may be produced of a low emissivity coating to reflect infrared radiation (31; FIG. 9), and further clarifies that mylar may be 
Regardless, Brensinger teaches a pad with a top and bottom surface that comprises a plurality of baffles therein that further comprises a center material that is produced of mylar and a thin metalized layer (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the mylar material into the middle layer of Griffith (Modified FIG. 4A). Where the results would have been predictable as Griffith already contemplates the use of mylar and low emissivity coatings such as aluminum to reflect infrared radiation (31, FIG. 9; Col. 9, lines 54-56; Col. 17, lines 54-60). Where further advantageously, Brensinger acknowledges that such material produces an insulating effect (paragraph 0030). Where Griffith is likewise concerned with insulation (title) and is an enclosed pad analogous with Brensinger. It would have been obvious to incorporate mylar and an aluminum coating into the middle layer of Griffith (Modified FIG. 4A) as Brensinger prescribes (paragraph 0030) that enhances the insulation of the enclosed space.
Regarding claim 10, Griffith in view of Brensinger discloses (Brensinger: paragraph 0030) the inflatable sleeping pad according to claim 9, wherein the middle layer is a mylar coated aluminum sheet (as previously set forth in claim 9 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning baffle constructions and insulation articles including sleeping articles and similar, welding processes thereof, and material considerations in layered articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/15/2021